Citation Nr: 0125492	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability and, if so, whether all the evidence 
both old and new warrants the grant of service connection.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California finding that new and material evidence to reopen 
the claim seeking service connection for schizophrenic 
reaction, chronic undifferentiated had not been submitted.  

Initially, the Board notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in this case and the prior law will be 
applied herein.  

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA did away with 
the concept of a well-grounded claim and also imposed 
additional duties and obligations on the VA in developing 
claims.  The new regulatory provisions implementing the VCAA 
were published by the VA on August 29, 2001.  These 
regulatory and statutory changes are applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, and unlike the changes to 
§ 3.156 also apply to claims filed before the date of 
enactment and not yet final as of that date.  Thus, these new 
statutory and regulatory provisions do apply in the present 
case and will be considered herein as explained below.  See 
Karnas.

The Board further notes that the record shows that in the 
late 1970s, the veteran was found incompetent to handle his 
pension funds and a custodian was appointed.  In May 1988, 
the custodian filed a claim for special monthly pension based 
on the veteran's need for regular aid and attendance and 
submitted supporting medical documentation showing the 
veteran's mental status at that time to include a diagnosis 
of schizophrenia.  The claim for special monthly pension was 
granted by the RO and the custodian was timely advised of the 
favorable determination.  No claim for service connection was 
filed at this time.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disability was denied by final rating 
action in February 1972 on the basis that a psychosis was not 
present during service and that the only psychosis shown 
subsequent to service was of willful misconduct origin.  

2.  Evidence added to the record since the February 1972 
rating action shows the postservice presence of a psychosis 
not of willful misconduct origin.  This new evidence is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disability.  



CONCLUSIONS OF LAW

1. The September 1972 RO decision denying service connection 
for an acquired psychiatric disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2001).

2.  Evidence received since the February 1972 rating action 
is new and material and the claim for service connection for 
an acquired psychiatric disability is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  If new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for the Federal Circuit has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  

The legal standard for new and material evidence contained in 
38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001), requires that in order 
for new evidence to be material, the new evidence should bear 
directly and substantially upon the specific matter under 
consideration and must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The pertinent evidence of record at the time that the RO 
considered this issue in February 1972 consisted of the 
veteran's service medical records and VA medical records, 
which will be briefly summarized.  Service medical records to 
include discharge examination did not show the presence of a 
psychosis or any other psychiatric disorder during service.  
Postservice medical records were also negative for any 
psychiatric disorder including a psychosis during the first 
two years following the veteran's discharge from service in 
early September 1969.  The first postservice showing of a 
psychiatric disorder by competent medical evidence was of a 
drug induced psychosis noted on VA hospitalization in late 
September 1971. The veteran's original claim for service 
connection for an acquired psychiatric disorder was denied on 
the basis that such was not shown present during service and 
the only psychosis shown postservice was due to drug abuse.  
Thus, the veteran's claim was denied, in part, because the 
only psychiatric disorder identified in the record was shown 
to be due to his willful misconduct, i.e., his use of drugs.  
The veteran was advised of this adverse decision by letter in 
February 1972, but he did not appeal and the determination 
became final.  

The Board's analysis of the evidence submitted for the 
purpose of reopening this claim must include a review of all 
of the evidence added to the record after the September 1972 
decision.  The subsequent record shows that a rating action 
in October 1973 granted VA pension benefits based, in part, 
on the 1972 VA hospitalization that showed the presence of a 
schizophrenic process.  This October 1973 rating decision did 
not address any service connection issue, as that issue had 
not been raised.  Subsequent medical records up to the 
present time continue to document the presence of a 
psychosis.  

The RO's January 1997 finding that new and material evidence 
had not been submitted referenced the October 1973 rating 
action as denying service connection for a psychosis; 
however, the record shows that that rating action was limited 
to consideration of the veteran's claim for pension benefits 
and that service connection was not claimed or considered at 
that time.  Thus, the only finality with respect to service 
connection stems from the February 1972 rating action.  

Since February 1972, competent medical evidence has been 
added to the record showing the postservice presence of a 
psychosis not of willful misconduct origin.  Thus, one of the 
bases for the denial of the veteran's 1972 claim has been 
removed.  He is now shown to have a psychosis for which 
service connection could be granted, if the applicable legal 
criteria are met.  

Upon review of the evidence of record, the Board finds that 
there is new and material evidence such as to reopen the 
claim for service connection for an acquired psychiatric 
disability.  "New" evidence has been submitted, specifically, 
the postservice diagnoses of psychoses by competent medical 
authority providing a proper subject for a potential grant of 
service connection.  Accordingly, the Board finds that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for an acquired 
psychiatric disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for an acquired 
psychiatric disability.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened, and to this extent the appeal is 
granted.



REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disability, de novo review of all the 
evidence is indicated.  The Board has a duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).   

This duty to assist involves obtaining relevant medical 
reports and examinations where indicated by the facts and 
circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In the instant case, it is clear that the veteran currently 
suffers from a psychosis that was first clinically documented 
about 2 years after service discharge and that treatment 
continues.  It is argued on appeal that his current 
disability is related to service.  The record also contains a 
report of contact with the custodian, dated in January 1997, 
indicating that the veteran may have received VA psychiatric 
treatment shortly after his return from Vietnam.  However, 
the earliest psychiatric treatment of record, as noted above, 
was his VA hospitalization in September 1971 about 2 years 
after service.  Any treatment records earlier than September 
1971 would be beneficial in better determining the etiology 
and exact time of onset of the veteran's psychosis.  
Accordingly, an effort to obtain such records should be 
undertaken.  The Board is also of the opinion that whether or 
not any earlier records are obtained that a professional 
medical opinion should be sought as to the etiology and onset 
of any documented psychiatric disability of record.  

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the custodian 
in order to determine the names, 
addresses, and dates of treatments of any 
and all VA and private medical care 
providers who treated the veteran for any 
mental problems including a psychosis 
since service discharge.  Particular 
attention should paid to any such 
treatment rendered prior to the veteran's 
VA hospitalization in September 1971 to 
include that noted in the Report of 
Contact of January 1997.  After securing 
the necessary release(s), the RO should 
obtain these records.  All pieces of 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the custodian and her 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  

2.  The custodian should also be asked to 
provide more specific information 
concerning any alleged psychiatric 
treatment or examination received by the 
veteran during his period of service.  If 
new and more specific information is 
received concerning such treatment or 
examination, then the RO should make an 
additional attempt to obtain these 
service medical records.  

3.  Thereafter, the veteran's claims 
folder, to include any additional 
information obtained on remand, should be 
furnished to a board-certified 
psychiatrist for an opinion as to when a 
psychosis was first manifested by the 
veteran and an opinion as to its 
etiology.  A complete rationale should be 
provided for all opinions expressed.  If 
the reviewer feels that a current 
psychiatric examination of the veteran 
would be beneficial in rendering the 
requested opinion, then such examination 
should be conducted.  

4.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for an 
acquired psychiatric disability.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO; however, the custodian is advised 
that failure to cooperate by reporting for any scheduled 
examination may adversely affect the claim.  38 C.F.R. § 
3.655 (2001).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


